1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   Kindred Studio Illustration and Design CASE NO.: 2:18-cv-07661-GJS
12   LLC d/b/a True Grit
13
            Plaintiff,                          [PROPOSED] ORDER
14

15
            v.

16   Electronic Communications
     Technologies, LLC
17          Defendant
18

19

20
           Having read the Parties’ Joint Stipulation and the representations therein, it is
21
     hereby ORDERED:
22

23         1. The First Amended Complaint is hereby DISMISSED WITH
24
                 PREJUDICE;
25

26         2. Each side will bear its own costs and fees associated with the First
27
                 Amended Complaint alone;
28


     CASE NO. 07661-GJS                 1                             [PROPOSED] ORDER
1          3. Plaintiff may file the confidential settlement agreement under seal.
2
           4. The fees associated with the First Amended Complaint alone,
3

4             acknowledged by both parties, are exempted from this Stipulation and is
5
              now ripe for adjudication.
6

7          5. The Court shall retain jurisdiction over the enforcement of said settlement
8
              agreement.
9

10
           IT IS SO ORDERED.

11   Date: February 5, 2019                ___________________________________
12                                         GAIL J. STANDISH
                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CASE NO. 07661-GJS                2                            [PROPOSED] ORDER
